By an order dated August 3, 1955, appellant was granted leave to discontinue an action against respondent to recover damages for conversion, on condition that she would institute no other action against respondent for the same relief. Subsequently she instituted an action against respondent for replevin and to recover damages for unjust enrichment, alleging the same facts pleaded in the prior action, *1025The order dated August 3, 1955, was resettled by an order dated December 12, 1955, so as to provide that appellant would institute no other action against respondent “ based upon the same general allegations or state of facts or circumstances set forth, or related in the complaint” in the prior action. The appeal is from both orders. Order dated December 12, 1955, affirmed, with $10 costs and disbursements. No opinion. Appeal from order dated August 3, 1955, dismissed, without costs. Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.